COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


WILLIAM DAVID ABRAHAM,                          §
                                                                  No. 08-13-00200-CR
                    Appellant                   §
                                                                    Appeal from the
V.                                              §
                                                                  384th District Court
THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                    Appellee.                   §
                                                                  (TC# 20110D03483)
                                                §

                                MEMORANDUM OPINION

       William David Abraham has filed a motion to dismiss his appeal. Rule 42.2(a) permits

an appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



February 18, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)